Citation Nr: 0946447	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to May 
1960, October 1961 to August 1962, January 1964 to May 1964, 
and May 1967 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Indianapolis, Indiana that denied the Veteran's 
claim for non-service connected pension benefits based on his 
failure to meet the applicable wartime service criteria.  As 
will be discussed in greater detail below, the Veteran was 
previously denied non-service connected pension benefits in 
final RO decisions dated August 1986 and February 2002 based 
on the Veteran's failure to meet wartime service criteria.  
Consequently, the Board has recharacterized the issue on 
appeal as whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to non-
service connected pension benefits.  See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  By an RO decision dated February 2002, the Veteran's 
claim of entitlement to non-service connected pension 
benefits was denied on the basis that the Veteran did not 
meet the wartime service criteria.

2.  Evidence received since the February 2002 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
non-service connected pension benefits.




CONCLUSIONS OF LAW

1.  The February 2002 RO decision denying the Veteran's claim 
of entitlement to non-service connected pension benefits is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to non-service connected 
pension benefits has not been submitted.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that a VCAA letter dated in February 2006, 
satisfied most of the applicable duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 
3.159(b)(1) (2009).  The Veteran was specifically advised of 
the requirements for establishing entitlement to nonservice-
connected pension benefits.  He was also advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  Although this letter was issued after adjudication 
of his claim, the record reflects that he has since had ample 
opportunity to submit additional evidence or argument.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim.  To that 
end, the Court determined that in the context of a claim to 
reopen, the VCAA requires that VA review the bases for the 
prior denial of record and issue a notice letter to a veteran 
that explains the meaning of both "new" and "material" 
evidence, and that also describes the particular types of 
evidence necessary to substantiate any service connection 
elements that were found to be insufficiently shown at the 
time of the prior final VA denial.  Id.  

The Board recognizes that the February 2006 letter failed to 
satisfy the requirements of Kent by failing to reference past 
final decisions, the basis of previous denials, or explaining 
what constitutes new and material evidence.  However, under 
the circumstances of this particular case, the Board finds 
such error to be harmless.  As will be discussed below, his 
claim for pension has been consistently denied on the basis 
that he lacks 90 days of wartime service, and the Veteran was 
advised of such requirement in the February 2006 letter.  As 
any evidence tending to satisfy that requirement would also 
constitute new and material evidence, the Board finds that 
the failure to provide an adequate notice letter as 
contemplated by Kent is harmless.

Furthermore, in the instant case, the facts are not in 
substantial dispute, and resolution of the Veteran's appeal 
is dependent on interpretation of the law regulations 
pertaining to qualifying service for pension benefits.  As 
will be discussed below, neither the Veteran nor his 
representative have ever pointed or alluded to any periods of 
active service outside those identified in the DD Forms 214 
of record, copies of which have been submitted by the Veteran 
himself.  Under these circumstances, the Board concludes that 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, and, thus, 
any VCAA notice or assistance deficiencies are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
generally payable to a veteran who served for 90 days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Specifically, 38 U.S.C.A. § 1521(j) provides that basic 
entitlement to pension exists if a veteran served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in two or 
more separate periods of active service during more than one 
period of war.  See also 38 C.F.R. § 3.3 (2009).

With regard to qualifying periods of war, the Vietnam era is 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a veteran who served in the Republic 
of Vietnam during that period; and in all other cases, the 
period beginning on August 5, 1964 and ending on May 7, 1975.  
38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. §§ 3.2(f) 
(2009).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
previously denied claim of entitlement to non-service 
connected pension benefits.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
not been received.

In an August 1986 RO decision, the Veteran's claim of 
entitlement to non-service connected pension benefits was 
denied on the basis that the Veteran did not have 90 days of 
active wartime service and therefore did not meet the 
requirements of 38 U.S.C.A. § 1521(j)(1), (3), or (4).  The 
RO continued to deny this claim in a February 2002 decision.

The Board notes that the Veteran appealed the February 2002 
RO decision to the Board, but subsequently, by way of his 
representative, formally withdrew his appeal.  See 38 C.F.R. 
§ 20.204 (2009).  In a September 2004 decision, the Board 
dismissed the issue as withdrawn.  Consequently, the February 
2002 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Of record at the time of the February 2002 decision were, 
among other things, the Veterans four DD Forms 214 reflecting 
his entire service record between 1959 and 1967, as well as 
statements from the Veteran and his representative.

The Veteran's DD Forms 214 reflect that the Veteran served 
four periods of active duty:  (1) November 1959 to May 1960 
(active duty for training in the Army National Guard); (2) 
October 1961 to August 1962 (Army); (3) January 1964 to May 
1964 (Navy); and (4) May 1967 to July 1967 (Army).  

The Veteran's first, second, and third periods of service 
were all after the Korean Conflict (which ended January 31, 
1955) but before the Vietnam Era (which began in August 5, 
1964 in the case of Veterans who served outside of the 
Republic of Vietnam), and therefore were found to not 
constitute active service during a period of war.  See 38 
U.S.C.A. § 101(9), (29) (West 2002).  The Board also notes 
that the Veteran's Forms DD 214 for these periods do not 
reflect any foreign or overseas service.

The Veteran's fourth period of active service, which lasted 
80 days from May 1967 to July 1967, does constitute active 
wartime service during the Vietnam era.  It is shy, however, 
of the 90-day wartime service criteria of 38 U.S.C.A. 
§ 1521(j)(1), (3), and (4) by 10 days.  The Board notes that 
the Veteran's Form DD 214 reflects that he was discharged 
early under honorable conditions for unsuitability for 
service due to character and behavior, which accounts for the 
unusually short duration of his service during that period.

Since the final February 2002 RO decision, no new evidence 
has been associated with the claims file in connection with 
the Veteran's application to reopen his claim except for 
statements made by the Veteran and his representative.  None 
of these statements, however, reflect any contentions that 
the Veteran meets the 90-day wartime service criteria of 38 
U.S.C.A. § 1521(j) or any information about any additional 
periods of service not previously considered by the RO that 
would qualify the Veteran under 38 U.S.C.A. § 1521(j).  
Although the Veteran has asserted that he served well over 90 
days of active service, this fact was already known prior to 
the last final denial.  Under the law and regulations, he 
must have served for 90 days or more during a period of war; 
during a period of war and was discharged or released from 
such service for a service-connected disability; for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of active service during 
more than one period of war.  See also 38 C.F.R. § 3.3 
(2009).  Since his claim was last denied in February 2002, no 
evidence has been received showing that he meets any of these 
requirement.

In summary, the additional evidence and argument received 
since February 2002 is not new and material and the claim may 
not be reopened.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to non-service connected pension benefits has not 
been received and, therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


